DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  Applicant argues that Kazuo is bendable along the hinge 3 and not along the display surface D2.  The examiner cannot agree.
The display surface D2 which Applicant admits is the side surface, is bendable.  Specifically, as explained in page 4 of the previous office action, paragraph [0019] explicitly states that the display surfaces D1, D2, and D3 are arranged by bending a single organic EL display device.  In addition, fig. 4 shows a sectional structure of the organic EL display device which comprises four layers.  Clearly the organic EL display device is bendable on a side portion.  In addition fig. 10 shows other arrangements of the display device wherein the bended portion is on the top of the device or on both sides.  In other words, the display 20 of Kazuo does have a bended portion wherein the device is bendable along the bended portion.
With respect to the limitation “the electronic device is bendable along the bended portion”, the claimed “electronic device” only comprises a display and a camera.  Therefore, if the display is bendable along the bended portion as in Kazuo as shown in figs. 4 and 10, the electronic device which comprises the display is also bendable along 
In addition, to advance prosecution, a new rejection has been added below in view of Delaporte (US 2012/0038570) which actually bends a display and housing between different states so that different portions of the display face in different directions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,771,662 B2 in view of Kazuo (JP 2006-005712A).
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding claim 6, claim 1 of ‘662 teaches all the limitations of instant claim 6 except for a bended portion and that the image is displayed while the camera is shooting an image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kazuo. 
In a similar field of endeavor, Kazuo discloses a display comprising a bended portion, wherein the electronic device is bendable along the bended portion (D2; figs. 1 and 7; [0019])…
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.)


Regarding claim 8, claim 1 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘662 discloses that the second region is configured to display the image shot by the camera. 

Regarding claim 10, claim 1 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (D3) and the second region (D1) are separated by the bended portion (D2; figs. 1 and 7).
Claim 1 of ‘662 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object being captured and another region of the 

Regarding claim 11, claim 1 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘662 discloses that the display is a flexible display.



Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,771,662 in view of Kazuo. 

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 7, claim 6 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 2 of ‘662 teaches all the limitations of instant claim 2.

Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,771,662 in view of Kazuo. 



Regarding claim 9, claim 6 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 3 of ‘662 teaches all the limitations of instant claim 9.

 Claims 1-2, 4-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,184 B2 in view of Kazuo (JP 2006-005712A).
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).


In a similar field of endeavor, Kazuo discloses wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.)
Claim 1 of ‘184 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image during shooting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 by applying the technique of providing a preview image to the user.

Regarding claim 7, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 discloses that the first region and the second region face different directions.

Regarding claim 8, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 discloses that the image is an image shot by the camera.



Regarding claim 11, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 discloses the display is a flexible display.


Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,184 B2 in view of Kazuo (JP 2006-005712A) further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6).
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject 
The combination teaches a display including a light emitting portion.  Cho teaches a display including a light emitting portion wherein the size of the light emitting portion is changeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Cho to the combination to achieve the predictable result of allowing the user further control over the light emitting portion of the display and also allowing for a preview image to be displayed on the camera side of the display.

Claims 1-2, 4-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,565,366 B2 in view of Kazuo (JP 2006-005712A) further in view of Hirakata et al. (US 2014/0347555 A1) hereinafter referenced as Hirakata.
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding 6, claims 1 and 2 of ‘366 teaches all the limitations of instant claim 6 except that the camera is surrounded by the first region, the image is displayed while the camera is shooting an image, and the light is emitted while the camera is shooting.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kazuo and Hirakata. 
In a similar field of endeavor, Kazuo discloses wherein the first region (D3) is configured to emit light to illuminate a photographic subject while the camera is shooting an image of the photographic subject ([0061]), and
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.)
Claims 1 and 2 of ‘366 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object currently being captured and another region of the display displays the captured image during shooting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 2 by applying the technique of providing a preview image to the user.
wherein the first region (7353) surrounds the camera (7354) when viewed in a plane view (fig. 6C).
The combination teaches an electronic device with a flexible display wherein one side of the display emits light for photography and the other side displays an image being captured.  The camera overlaps with the display.  Hirakata teaches a camera which is positioned in the middle of a display portion emitting light for photography so as to be surrounded by the light-emitting portion of the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position of the camera relative to the display in the combination with the position of the camera relative to the display in Hirakata to achieve the predictable result of illuminating a subject to be captured.

Regarding claim 7, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 and 2 of ‘366 discloses the first and second region face different directions.

Regarding claim 8, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 2 of ‘366 discloses the image is an image shot by the camera.

Regarding claim 10, claim 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘366 inherently discloses that the first and second portions are separated by the bent portion.  

Regarding claim 11, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘366 discloses the display is a flexible display.


	
Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,565,366 B2 in view of Kazuo (JP 2006-005712A) further in view of Hirakata further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6).
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject ([0167]; fig. 2; The size of the emitting light portion is inversely proportional to the size of the preview image.).
.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP 2006-005712A) in view of Hirakata et al. (US 2014/0347555 A1) hereinafter referenced as Hirakata.

Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).



Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding claim 6, Kazuo discloses An electronic device (fig. 1) comprising:
a camera (S); and
a display (Light emitting panel 15 is considered a display since it is a panel capable of emitting light.) comprising a bended portion (figs. 1, 4, 10; [0019]; D1, D2, D3, are formed by bending one display.),
wherein the electronic device is bendable along the bended portion (figs. 1, 4, 10; [0019]; D1, D2, D3, are formed by bending one display.  The display is part of the electronic device and therefore it can be said that the electronic is bendable along the bended portion.),
wherein the display (D1, D2, D3) comprises a first region (Hatched portion of D3; [0055]; fig. 7) and a second region (D1)…
wherein the first region (D3) is configured to emit light to illuminate a photographic subject while the camera is shooting an image of the photographic subject ([0061]), and
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.).
However, Kazuo, fails to explicitly disclose the first region surrounds the camera when viewed in a plane view.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hirakata. 
In a similar field of endeavor, Hirakata discloses wherein the first region (7353) surrounds the camera (7354) when viewed in a plane view (fig. 6C).
Kazuo teaches a mobile device with a flexible display wherein one side of the display emits light for photography and the other side displays an image being captured.  The camera is on the same side of the display as the display portion emitting light for photography.  Hirakata teaches a camera which is positioned in the middle of a display portion emitting light for photography so as to be surrounded by the light-emitting portion of the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position of the camera relative to the display in Kazuo with the position of the camera relative to the display in Hirakata to achieve the predictable result of illuminating a subject to be captured.

Regarding claim 7, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (D3) and the second region (D1) face in different directions (fig. 7). 

	
wherein the image is an image shot by the camera (Preview image; [0055]). 

Regarding claim 10, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (D3) and the second region (D1) are separated by the bended portion (D2; figs. 1 and 7). 


Regarding claim 11, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the display is a flexible display ([0014]). 

Claims 1, 2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte (US 2012/0038570) in view of Kazuo (JP 2006-005712A) in view of Hirakata et al. (US 2014/0347555 A1) hereinafter referenced as Hirakata.
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).



Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding claim 6, Delaporte discloses An electronic device (fig. 23) comprising:…
a display (580) comprising a bended portion (601, 603; fig. 23),
wherein the electronic device is bendable along the bended portion (figs. 23-24),
wherein the display comprises a first region (587, 589; fig. 23) and a second region (583, 585; fig. 23),
wherein the electronic device is bendable along the bended portion (fig. 24).
However, Delaporte, fails to explicitly disclose the first region is configured to emit light to illuminate a photographic subject while a camera is shooting and the second region is configured to display an image while the camera is shooting.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kazuo. 
In a similar field of endeavor, Kazuo discloses wherein the first region (D3) is configured to emit light to illuminate a photographic subject while the camera is shooting an image of the photographic subject ([0061]), and
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.).
Delaporte teaches an electronic device with bent display which includes two regions facing opposite directions.  Kazuo teaches teaches an electronic device with bent display which includes two regions facing opposite directions.  Kazuo also teaches a camera facing one direction wherein the display region on the camera side emits light to illuminate an object and the display region on the opposite side displays an image captured by the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Delaporte by applying the technique of providing a camera and viewfinder/flash function using the display to achieve the predictable result of capturing images of subjects with proper lighting.
However, Delaporte and Kazuo, the combination, fails to explicitly disclose the first region surrounds the camera when viewed in a plane view.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hirakata. 
In a similar field of endeavor, Hirakata discloses wherein the first region (7353) surrounds the camera (7354) when viewed in a plane view (fig. 6C).
The combination teaches a mobile device with a flexible display wherein one side of the display emits light for photography and the other side displays an image being captured.  The camera is on the same side of the display as the display portion emitting light for photography.  Hirakata teaches a camera which is positioned in the middle of a display portion emitting light for photography so as to be surrounded by the light-

Regarding claim 7, Delaporte, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Delaporte discloses, wherein the first region (587, 589; fig. 23) and the second region (583, 585; fig. 23) face in different directions (fig. 24). 

	
Regarding claim 8, Delaporte, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the image is an image shot by the camera (Preview image; [0055]). 
Delaporte teaches an electronic device with bent display which includes two regions facing opposite directions.  Kazuo teaches teaches an electronic device with bent display which includes two regions facing opposite directions.  Kazuo also teaches a camera facing one direction wherein the display region on the camera side emits light to illuminate an object and the display region on the opposite side displays an image captured by the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Delaporte by applying the technique of providing a camera and viewfinder/flash function using the display to achieve the predictable result of capturing images of subjects with proper lighting.

Regarding claim 10, Delaporte, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (587, 589) and the second region (583, 585) are separated by the bended portion (601, 603; fig. 23). 

Regarding claim 11, Delaporte, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Delaporte discloses, wherein the display (580) is a flexible display ([0079]). 


	
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Hirakata further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6). 
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject ([0167]; fig. 2; The size of the emitting light portion is inversely proportional to the size of the preview image.).
.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte in view of Kazuo further in view of Hirakata further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, Delaporte, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6). 
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject ([0167]; fig. 2; The size of the emitting light portion is inversely proportional to the size of the preview image.).
The combination teaches a display including a light emitting portion.  Cho teaches a display including a light emitting portion wherein the size of the light emitting .

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huitema et al. (US 2011/0148797 A1) discloses an electronic device having a bendable display which can switch between states of facing different directions (fig. 2).

	Kim et al. (US 2014/0198036 A1) discloses an electronic device having a bendable display which can switch between states of facing different directions (fig. 2).

	Song et al. (US 2012/0044620 A1) discloses an electronic device having a bendable display which can switch between states of facing different directions (figs. 1-2).

	Seo et al. (US 2012/0002360 A1) discloses an electronic device having a bendable display which can switch between states of facing different directions (figs. 1-2).
.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/4/2022